Case: 21-50607     Document: 00516505567          Page: 1    Date Filed: 10/12/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 12, 2022
                                   No. 21-50607                       Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Thomas Alan Arthur,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-774-1


   Before Davis, Dennis, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          A jury convicted Thomas Alan Arthur of three counts of producing,
   distributing, receiving, and possessing an obscene visual depiction of a minor
   engaged in sexually explicit conduct, in violation of 18 U.S.C. § 1466A(a)(1);
   five counts of using an interactive computer service to transport obscene
   matters, in violation of 18 U.S.C. § 1462(a); and one count of engaging in the
   business of selling or transferring obscene matters, in violation of 18 U.S.C.
   § 1466(a). On appeal, Arthur challenges his conviction and sentence. We
   AFFIRM in part and REVERSE in part.
Case: 21-50607      Document: 00516505567           Page: 2   Date Filed: 10/12/2022




                                     No. 21-50607


                                          I.
          From the 1990s through 2019, Thomas Alan Arthur operated a
   website called “Mr. Double.” At the time of the FBI investigation into
   Arthur, the website contained over 25,000 erotic stories, written by several
   thousand authors who contributed to the site. Many of the stories on the site
   included graphic depictions of rape, murder, and sexual abuse of children.
   Authors submitted stories to the site through a form or by email, and Arthur
   then uploaded the stories to the site. Authors could maintain a profile on the
   site that included a picture or avatar. While some content on the site was
   available to anyone for free, full access required a paid subscription.
          In November 2019, FBI agents executed a search warrant at Arthur’s
   home in Terlingua, Texas. That same month, Arthur was indicted by a
   federal grand jury in the Western District of Texas. A nine-count second
   superseding indictment was filed in October 2020. The second superseding
   indictment charged Arthur with three counts of producing, distributing,
   receiving, and possessing an obscene visual depiction of a minor engaged in
   sexually explicit conduct, in violation of 18 U.S.C. § 1466A(a)(1) (Counts 1,
   8, and 9); five counts of using an interactive computer service to transport
   obscene matters, in violation of 18 U.S.C. § 1462(a) (Counts 2, 3, 4, 5, and
   6); and one count of engaging in the business of selling or transferring
   obscene matters, in violation of 18 U.S.C. § 1466(a) (Count 7). Counts 1, 8,
   and 9 were premised on drawings used as profile pictures by three authors on
   Arthur’s website, while Counts 2-6 were premised on five separate stories
   posted on the site, though not written by Arthur. The Government also
   introduced two stories at trial written by Arthur, which formed part of the
   basis for the allegation in Count 7.
          On the day of trial, the district court held a Daubert hearing on
   Arthur’s proffered expert, Dr. David Ley. At the close of the hearing, the




                                          2
Case: 21-50607      Document: 00516505567           Page: 3     Date Filed: 10/12/2022




                                     No. 21-50607


   district court excluded Dr. Ley’s testimony.               The district court
   supplemented its oral ruling with a written order issued approximately three
   weeks after the trial. In the written order, the district court based its decision
   to exclude Dr. Ley’s testimony on his lack of qualifications and the lack of
   reliability in Dr. Ley’s methodology.
          After the Daubert hearing, the case proceeded immediately to trial.
   The Government called several federal and state agents and Arthur’s wife as
   witnesses. At the close of the Government’s case, Arthur moved for
   judgment of acquittal, arguing that the Government had proven neither that
   the stories and drawings lacked “political, scientific, artistic, or literary
   value,” see Miller v. California, 413 U.S. 15, 24 (1973), nor that the drawings
   charged depicted minors. The district court denied the motion. Arthur did
   not present a defense. The jury returned a guilty verdict on all nine counts.
          The PSR calculated a Guidelines range of 360 to 1080 months. The
   maximum term of imprisonment was twenty years on Counts 1, 8, and 9, and
   five years on Counts 2-7.       The district court sentenced Arthur to 240
   months’ imprisonment on Count 1 and 60 months’ imprisonment on Counts
   2, 3, 4, and 5, all to run consecutively to each other, as well as 60 months’
   imprisonment on Counts 6, 7, 8, and 9, to run concurrently, for a total of 480
   months’ imprisonment and three years’ supervised release. Arthur timely
   appealed.
                                           II.
          Arthur argues that the district court erred in denying his request to
   copy the charged materials. The district court denied Arthur’s motion on
   the ground that the charged materials constituted child pornography. See 18
   U.S.C. § 3509(m).
          A district court’s discovery orders are reviewed for an abuse of
   discretion. United States v. Dailey, 868 F.3d 322, 327 (5th Cir. 2017). This




                                           3
Case: 21-50607          Document: 00516505567             Page: 4     Date Filed: 10/12/2022




                                           No. 21-50607


   court “will not reverse on that basis unless a defendant establishes prejudice
   to his substantial rights.” Id. (quoting United States v. Ellender, 947 F.2d 748,
   756 (5th Cir. 1991)).
           Under the Federal Rules of Criminal Procedure, “[u]pon a
   defendant’s request, the government must permit the defendant to inspect
   and to copy or photograph books, papers, documents, data, photographs,
   tangible objects, buildings or places, or copies or portions of any of these
   items” that are “material to preparing the defense,” that the Government
   “intends to use . . . in its case-in-chief,” or that were “obtained from or
   belong[] to the defendant.” Fed. R. Crim. P. 16(a)(1)(E). However, 18
   U.S.C. § 3509(m)(2)(A) prohibits courts from granting defendants’ requests
   to copy any “material that constitutes child pornography,” as defined in 18
   U.S.C. § 2256. 1
           Before us, the parties rightfully agree that none of the charged
   materials meets the definition of child pornography. See § 2256(8). Though
   the district court’s contrary conclusion was error, Arthur has not met his
   burden to demonstrate that the error affected his substantial rights. Dailey,
   868 F.3d at 327. The Government made the charged materials available to


           1
               Section 2256(8) defines child pornography as:
   any visual depiction, including any photograph, film, video, picture, or computer
   or computer-generated image or picture, whether made or produced by electronic,
   mechanical, or other means, of sexually explicit conduct, where--
          (A) the production of such visual depiction involves the use of a minor
   engaging in sexually explicit conduct;
           (B) such visual depiction is a digital image, computer image, or computer-
   generated image that is, or is indistinguishable from, that of a minor engaging in
   sexually explicit conduct; or
            (C) such visual depiction has been created, adapted, or modified to appear that an
   identifiable minor is engaging in sexually explicit conduct.




                                                 4
Case: 21-50607          Document: 00516505567                Page: 5       Date Filed: 10/12/2022




                                            No. 21-50607


   defense counsel and defense experts at the FBI offices in Midland and
   Alpine, Texas. Arthur makes general assertions that limiting the availability
   of the charged materials to an in-person visit to a West Texas FBI office
   during the COVID-19 pandemic prevented him from retaining experts to
   assist in the preparation of his defense. However, Arthur has not specified
   any particular expert who he wished to retain but was unable to due to the
   limited availability of the charged material. See United States v. Kimbrough,
   69 F.3d 723, 731 (5th Cir. 1995) (“His conclusory assertion that the amount
   of material seized and the time it took the Government agents to review the
   material demonstrates he was precluded from having an adequate
   opportunity to review the material and obtain an expert for trial is simply
   insufficient.”). In addition, three defense experts did view the materials at
   the FBI office. Therefore, Arthur has failed to show that he was prejudiced
   by the district court’s error.
                                                 III.
           Arthur challenges two sentences in the district court’s jury
   instructions, which he argues impermissibly shifted the burden of proof and
   could have caused the jury to conflate the first two prongs of the Miller test. 2
   At trial, Arthur objected to the district court’s proposed instructions on these
   same grounds.
           “The district court’s decision to give or exclude a jury instruction is
   reviewed for abuse of discretion.” United States v. Ragsdale, 426 F.3d 765,


           2
             In Miller, the Supreme Court articulated the current test for whether a work is
   obscene: “The basic guidelines for the trier of fact must be: (a) whether ‘the average
   person, applying contemporary community standards’ would find that the work, taken as a
   whole, appeals to the prurient interest; (b) whether the work depicts or describes, in a
   patently offensive way, sexual conduct specifically defined by the applicable state law; and
   (c) whether the work, taken as a whole, lacks serious literary, artistic, political, or scientific
   value.” 413 U.S. at 24 (citations omitted).




                                                   5
Case: 21-50607        Document: 00516505567              Page: 6       Date Filed: 10/12/2022




                                          No. 21-50607


   779 (5th Cir. 2005). “Failing to give a defendant’s suggested instruction is
   an abuse of discretion if the proposal is (1) substantively correct, (2) not
   ‘substantially covered’ in the jury charge, and (3) concerns ‘an important
   point in the trial so that the failure to give it seriously impairs the defendant’s
   ability to present effectively a particular defense.’” United States v. Spalding,
   894 F.3d 173, 188 (5th Cir. 2018) (citation omitted). A district court does not
   err, however, if the jury charge “tracks the Fifth Circuit Pattern Instructions
   and correctly states the law.” Id. Further, “[a]ny error is subject to
   harmless-error review.” United States v. Cessa, 785 F.3d 165, 185 (5th Cir.
   2015). Even “erroneous jury instructions are harmless if a court, after a
   thorough examination of the record, is able to conclude beyond a reasonable
   doubt that the jury verdict would have been the same absent the error.”
   United States v. Stanford, 823 F.3d 814, 828 (5th Cir. 2016) (cleaned up); see
   also Pope v. Illinois, 481 U.S. 497, 501-02 (1987).
           Arthur challenges two sentences in the district court’s charge, drawn
   directly from the Fifth Circuit Pattern Jury Instructions, explaining the third
   prong of the Miller test: “An item may have serious value in one or more of
   these areas even if it portrays sexually oriented conduct. It is for you to say
   whether the material in this case has such value.” 3
           Arthur argues that the first challenged sentence collapsed the first and
   second prongs of the Miller test—whether the material appealed to the
   prurient interest and whether it portrayed sexual conduct in a patently
   offensive way—into one inquiry into whether the charged materials


           3
             Arthur proposed instead that the district court instruct: “An item may have
   serious value in one or more of these areas even if it portrays sexually oriented conduct in
   a patently offensive manner and appeals predominantly to the prurient interest. It is for
   you to say whether the material in this case lacks such value.” The district court denied
   Arthur’s request on the basis that the court’s proposed language was drawn directly from
   the Fifth Circuit Pattern Jury Instructions.




                                                6
Case: 21-50607      Document: 00516505567           Page: 7    Date Filed: 10/12/2022




                                     No. 21-50607


   “portray[ed] sexually oriented conduct.” However, he has not shown that
   the full sentence is a misstatement of the law. Spalding, 894 F.3d at 188.
   Moreover, the instructions that immediately followed emphasized the
   distinction between Miller’s three prongs and the requirement that all three
   be met in order for the jury to find the materials obscene. There was no error
   in the district court’s instruction.
          As for the second challenged sentence, Arthur argues that it shifted
   the burden of proof by instructing the jury to determine whether the charged
   material “has such value,” rather than whether it “lacks” such value. See
   Miller, 413 U.S. at 24. Even if this instruction were an incorrect statement of
   the law, any error was harmless. Cessa, 785 F.3d at 185. Taken as a whole,
   the instructions here clarified the burden of proof for the jury. See Francis v.
   Franklin, 471 U.S. 307, 318-19 (1985) (“The jury charge taken as a whole
   might have explained the proper allocation of burdens with sufficient clarity
   that any ambiguity in the particular language challenged could not have been
   understood by a reasonable juror as shifting the burden of persuasion.”). The
   district court repeatedly explained that the third prong of Miller requires a
   finding that the charged material “lacks” the requisite value and that it is the
   Government’s burden to prove that lack of value beyond a reasonable doubt.
   Thus, we are confident that if there was any error in the challenged sentence,
   it did not affect the jury’s understanding of the burden of proof or its verdict.
                                          IV.
          As he did in his motion for post-verdict judgment of acquittal, Arthur
   raises an as-applied constitutional challenge to his convictions on Counts 1,
   8, and 9, arguing that to survive scrutiny under the First Amendment, 18
   U.S.C. § 1466A(a)(1) must require that the charged images depict “real”
   minors.




                                           7
Case: 21-50607      Document: 00516505567            Page: 8     Date Filed: 10/12/2022




                                      No. 21-50607


          This court reviews questions of statutory interpretation and the
   constitutionality of federal statutes de novo. United States v. Arrieta, 862
   F.3d 512, 514 (5th Cir. 2017); United States v. Rasco, 123 F.3d 222, 226 (5th
   Cir. 1997). A person violates § 1466A(a)(1) by “knowingly produc[ing],
   distribut[ing], receiv[ing], or possess[ing] with intent to distribute a visual
   depiction of any kind, including a drawing, cartoon, sculpture or painting that
   . . . depicts a minor engaging in sexually explicit conduct; and . . . is obscene.”
          The statute is explicit that, unlike in the context of child pornography,
   the minor depicted need not be a real minor. See § 1466A(c) (“It is not a
   required element of any offense under this section that the minor depicted
   actually exist.”). “When interpreting a statute, we are bound to ‘follow the
   plain and unambiguous meaning of the statutory language.’” United States
   v. Shabazz, 633 F.3d 342, 345 (5th Cir. 2011) (citation omitted). Section
   1466A(c) is plain and unambiguous. We conclude, therefore, that the statute
   does not require that the image depict a real minor.
          The fact that the statute does not require depiction of a real minor
   does not create a constitutional infirmity.                 Arthur argues that
   “[c]riminalizing depictions of fictitious characters of indeterminate age
   [would act] as an end-run around the Supreme Court’s decision in Ashcroft
   v. Free Speech Coalition.” In Free Speech Coalition, the Supreme Court struck
   down, as a violation of the First Amendment, a statute criminalizing any
   visual depiction of what “appears to be” a minor engaging in sexually explicit
   conduct, even if the image did not depict a real minor and was not obscene.
   535 U.S. 234, 241, 246, 258 (2002).               The statute at issue here is
   distinguishable from the statute struck down in Free Speech Coalition for the
   simple reason that §1466A(a)(1) requires that the visual depiction be
   obscene. And Free Speech Coalition did not change the longstanding rule that
   obscene speech is not protected by the First Amendment. See 535 U.S. at
   245-46 (“The freedom of speech has its limits; it does not embrace certain



                                           8
Case: 21-50607       Document: 00516505567             Page: 9      Date Filed: 10/12/2022




                                        No. 21-50607


   categories of speech, including defamation, incitement, obscenity, and
   pornography produced with real children.”); United States v. Williams, 553
   U.S. 285, 293 (2008) (distinguishing the statute at issue in Free Speech
   Coalition from one that involves “obscene material depicting (actual or
   virtual) children engaged in sexually explicit conduct,” which is
   “constitutionally proscribable [under] Ferber and Miller”).
          Therefore, the fact that the charged drawings here do not depict real
   minors does not render Arthur’s convictions on Counts 1, 8, and 9
   unconstitutional.
                                             V.
          Because obscenity cases implicate rights protected by the First
   Amendment, we must “make an independent constitutional judgment as to
   the obscenity of the materials in question.” Ragsdale, 426 F.3d at 779; see also
   Jacobellis v. Ohio, 378 U.S. 184, 190 (1964); Miller v. California, 413 U.S. 15,
   25 (1973). 4 The parties agree that we must conduct this independent review
   of both the charged stories and images.
          Under the test articulated in Miller, a work is obscene if: (1) “‘the
   average person, applying contemporary community standards’ would find
   that the work, taken as a whole, appeals to the prurient interest,” (2) “the
   work depicts or describes, in a patently offensive way, sexual conduct
   specifically defined by the applicable state law,” and (3) “the work, taken as
   a whole, lacks serious literary, artistic, political, or scientific value.” 413 U.S.


          4
             The Government reiterated at oral argument that our independent review is the
   only principle limiting the reach of the statutes charged here. Making our obligation to
   exercise this “independent constitutional judgment” all the more weighty, the
   Government stated its position at oral argument that all users of Arthur’s website—
   thousands, if not millions, of people—face felony exposure for possession of obscene
   material.




                                              9
Case: 21-50607       Document: 00516505567             Page: 10      Date Filed: 10/12/2022




                                        No. 21-50607


   at 24. The Supreme Court has held that “words alone can be legally
   ‘obscene,’” while noting that that Court “has always rigorously scrutinized
   judgments involving books for possible violation of First Amendment
   rights.” Kaplan v. California, 413 U.S. 115, 118 & n.3 (1973).
           After reviewing the charged materials—albeit with virtually no
   adversarial development at trial or on appeal on the first two prongs of Miller,
   as well as no expert opinion on any of the Miller prongs, and minimal district
   court effort at the Rule 29 stage to particularize the trial proof to the Miller
   prongs—we conclude that for Counts 2 through 9, the Miller test is satisfied. 5
   The stories and images, which graphically depict violent sexual acts and
   almost nothing else, are clearly intended to and do appeal to the prurient
   interest. See Ragsdale, 426 F.3d at 780. Given that the images in Counts 8
   and 9 depict the sexual abuse of prepubescent children and all of the charged
   stories describe in detail the repeated and protracted rape and torture of
   babies, infants, and adolescents, we can easily say that they describe sexual
   conduct “in a patently offensive way.” Miller, 413 U.S. at 24; Ragsdale, 426
   F.3d at 781; Penthouse Int’l, Ltd. v. McAuliffe, 610 F.2d 1353, 1366 (5th Cir.
   1980). Finally, the charged materials lack “serious literary, artistic, political,
   or scientific value.” Miller, 413 U.S. at 24. Unlike the works Arthur attempts
   to compare to, including The Color Purple and Lolita, the charged stories have
   “only the most tenuous ‘plot.’” Kaplan, 413 U.S. at 117. And neither the
   charged stories nor the images charged in Counts 8 and 9 attempt to be
   anything other than the “portrayal of hard-core sexual conduct for its own


           5
            Scholars have questioned whether the Miller standard, articulated in 1973, needs
   updating in the age of internet pornography, given that “[m]aterial that would certainly
   have been suppressed a few decades ago, and that would offend nearly every community,
   is now available in vast quantities.” Andrew Koppelman, Does Obscenity Cause Moral
   Harm?, 105 Colum. L. Rev. 1635, 1658 (2005); see also Amy Adler, All Porn All the Time,
   31 N.Y.U. Rev. L. & Soc. Change 695, 701-06 (2007).




                                              10
Case: 21-50607       Document: 00516505567              Page: 11      Date Filed: 10/12/2022




                                         No. 21-50607


   sake.” Miller, 413 U.S. at 35 (emphasis added); see also United States v.
   Bagnell, 679 F.2d 826, 837 (11th Cir. 1982) (“None of the films has a plot or
   any dialogue, nothing, in fact, save continual intercourse.”). Therefore, we
   affirm the jury’s findings on Counts 2 through 9 that the stories and images
   in question, extreme and violent depictions of sexual attacks on children, are
   obscene.
           However, as to Count 1, on our independent, de novo review, we are
   not satisfied that the charged image, which was admitted at trial as
   Government’s Exhibit 10A, is “patently offensive.” Miller, 413 U.S. at 24.
   While the charged images in Counts 8 and 9 are both detailed, color, cartoon-
   like drawings depicting pre-adolescent girls being forced to perform fellatio
   on disembodied and engorged male genitalia, the charged image in Count 1 is
   a simple black and white pencil or charcoal drawing with minimal detail
   depicting an adolescent girl alone, reclining and apparently masturbating. 6
   Importantly, unlike the children depicted in the images in Counts 8 and 9,
   there is no indication that the subject of the image in Count 1 is being forced
   to perform a sexual act. The drawing is simple and utterly lacking in violent
   depictions. Our independent constitutional review of the image charged in
   Count 1 leads us to the conclusion that it is not obscene under Miller. We
   therefore reverse Arthur’s conviction on Count 1.
                                              VI.
           Finally, Arthur argues that the district court erred in excluding his
   expert witness, Dr. David Ley, a licensed clinical psychologist and sex




           6
             The Government’s position at oral argument that any drawing, fully fictional, of
   an adolescent masturbating constitutes felony obscenity is untenable in light of the fact-
   specific nature of the Miller test.




                                              11
Case: 21-50607        Document: 00516505567          Page: 12    Date Filed: 10/12/2022




                                      No. 21-50607


   therapist, who intended to testify about the literary, artistic, and scientific
   value of the charged stories and images. Miller, 413 U.S. at 24.
                                           A.
          This court reviews “the admission or exclusion of expert testimony
   for an abuse of discretion.” Huss v. Gayden, 571 F.3d 442, 452 (5th Cir.
   2009); see also United States v. Cavin, 39 F.3d 1299, 1309 (5th Cir. 1994). The
   district court’s “ruling will be upheld unless it was ‘manifestly erroneous.’”
   Carlson v. Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir. 2016)
   (quoting United States v. Valencia, 600 F.3d 389, 423 (5th Cir. 2010)). Even
   if the district court abused its discretion, “we will still affirm if the error did
   not affect the substantial rights of the complaining party.” Carlson, 822 F.3d
   at 202. “When assessing whether an error affected a substantial right of a
   defendant, the necessary inquiry is whether the trier of fact would have found
   the defendant guilty beyond a reasonable doubt with the additional evidence
   inserted.” United States v. Wen Chyu Liu, 716 F.3d 159, 169 (5th Cir. 2013)
   (cleaned up). “We must, though, be ‘sure, after reviewing the entire record,
   that the error did not influence the jury or had but a very slight effect on its
   verdict.’” Id. (quoting Kelly v. Boeing Petroleum Servs., Inc., 61 F.3d 350, 361
   (5th Cir.1995)).
          Although “[e]xpert testimony is not necessary to enable the jury to
   judge the obscenity of material which, as here, has been placed into
   evidence,” Hamling v. United States, 418 U.S. 87, 100 (1974), the Supreme
   Court has also said that in an obscenity case, “[t]he defense should be free to
   introduce appropriate expert testimony,” Kaplan v. California, 413 U.S. 115,
   121 (1973).
          Federal Rule of Evidence 702 permits opinion testimony from a
   witness “qualified as an expert by knowledge, skill, experience, training, or
   education” if the proponent shows by a preponderance that the testimony




                                           12
Case: 21-50607        Document: 00516505567              Page: 13       Date Filed: 10/12/2022




                                          No. 21-50607


   (1) “will help the trier of fact to understand the evidence or to determine a
   fact in issue,” (2) “the testimony is based on sufficient facts or data,”
   (3) “the testimony is the product of reliable principles and methods,” and
   (4) “the expert has reliably applied the principles and methods to the facts of
   the case.” Fed. R. Evid. 702. A trial judge “must ensure that any and all
   scientific testimony or evidence admitted is not only relevant, but reliable.”
   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993); United
   States v. Kuhrt, 788 F.3d 403, 419-20 (5th Cir. 2015).
                                                B.
           Minutes before trial began, the district court excluded Arthur’s only
   witness, Dr. Ley, 7 based on two conclusions: (1) that he was not qualified to
   testify as an expert, and (2) that the methodology he used to form his opinion
   was not reliable. The district court’s exclusion of Dr. Ley’s testimony on
   these grounds was an abuse of discretion.
                                                1.
           The district court concluded that Dr. Ley was not qualified to testify
   about the artistic or literary value of the charged material because he did not
   have a degree in art or literature. The district court concluded that Dr. Ley
   was not qualified to testify about the scientific value of the charged materials
   because his expertise was not specifically in “depictions of the sexual abuse
   of babies and/or children,” but rather in pornography and erotic drawings
   more generally.




           7
             Even though defense counsel objected that “Dr. Ley was . . . our entire case,”
   Arthur has not argued to us that he was denied his constitutional right to present a complete
   defense, see California v. Trombetta, 467 U.S. 479, 485 (1984), and thus we do not consider
   that question.




                                                13
Case: 21-50607       Document: 00516505567          Page: 14    Date Filed: 10/12/2022




                                     No. 21-50607


          First, Dr. Ley was not required to have a degree in art or literature to
   testify about the artistic or literary value of the charged materials, so long as
   he was qualified based on one or more of the other bases in Rule 702. See
   Fed. R. Evid. 702 (“A witness who is qualified as an expert by knowledge,
   skill, experience, training, or education may testify in the form of an opinion
   . . . .” (emphasis added)); see also Wen Chyu Liu, 716 F.3d at 168 (“A lack of
   personal experience—the district court’s concern here—should not
   ordinarily disqualify an expert, so long as the expert is qualified based on
   some other factor provided by Rule 702 . . . .”); Carlson, 822 F.3d at 200 (“A
   medical degree is not a prerequisite for expert testimony relating to medicine.
   For example, we have held that scientists with PhDs were qualified to testify
   about fields of medicine ancillary to their field of research. ”).
          Dr. Ley was qualified to testify about the artistic and literary value of
   the charged materials based on his knowledge and experience. He testified
   that he had experience giving presentations about “the history of eroticism
   in literature and art” as part of his media appearances and work training other
   sex therapists.     He also testified that he had written a book about
   pornography, which contributed to his knowledge of the “role of art with
   erotic literature.” In his expert report, Dr. Ley stated that as part of his
   “clinical and research” work, he had reviewed “media related to sexuality,”
   including “photographs, videos, drawings, and textual accounts in both
   fictional and non-fictional formats.” Dr. Ley’s experience and familiarity
   with erotic art and literature, which stemmed from his decades of work as a
   clinical psychologist and sex therapist, rendered him qualified to testify about
   the literary and artistic value of the charged stories and images. And “Rule
   702 does not mandate that an expert be highly qualified in order to testify
   about a given issue. Differences in expertise bear chiefly on the weight to be
   assigned to the testimony by the trier of fact, not its admissibility.” Huss, 571




                                          14
Case: 21-50607     Document: 00516505567           Page: 15    Date Filed: 10/12/2022




                                    No. 21-50607


   F.3d at 452. As such, Dr. Ley’s lack of degree in art or literature bears on the
   weight of the evidence, “not its admissibility.” Id.
          Second, the district court required a degree of specificity in Dr. Ley’s
   expertise that finds no support in our precedent.          The district court
   concluded that Dr. Ley was not qualified to testify about the scientific value
   of the charged materials because his expertise was not specifically in
   “depictions of the sexual abuse of babies and/or children,” but rather in
   pornography and erotic drawings more generally.                However, “an
   expert witness is not strictly confined to his area of practice, but may testify
   concerning related applications; a lack of specialization does not affect the
   admissibility of the opinion, but only its weight.” Wen Chyu Liu, 716 F.3d at
   168-69 (citation omitted). For that reason, we have repeatedly found error in
   district court rulings that exclude experts on the basis of lack of
   specialization. For example, in Huss, we rejected a district court’s conclusion
   that an internal medicine doctor was not qualified to testify about the
   relationship between a particular drug and the plaintiff’s heart condition. Id.
   at 454-55. The physician’s “education and knowledge”—he had medical
   and public health degrees and testified that he had experience with the
   subject heart condition—qualified him to testify, despite his lack of
   specialization in cardiology or toxicology and his lack of experience with the
   particular drug at issue. Id. at 453, 455; see also Wen Chyu Liu, 716 F.3d at
   166, 168-69 (finding error in the exclusion of “an expert in chemical
   engineering, process design, and project engineering,” based on a lack of
   experience with the specific type of chemical plant at issue); Dixon v.
   International Harvester Co., 754 F.2d 573, 579-80 (5th Cir. 1985) (holding that
   an engineer who “had experience in investigating crane, tractor, and
   automobile accidents” was qualified to testify about a “crawler tractor”
   accident despite not having specific experience with crawler tractors).




                                          15
Case: 21-50607        Document: 00516505567              Page: 16       Date Filed: 10/12/2022




                                          No. 21-50607


           Here, Dr. Ley was a licensed clinical psychologist and board-certified
   sex therapist with a master’s degree in psychology, a PhD in clinical
   psychology, and twenty years of experience, including in the clinical
   treatment of people with “sexual attraction to children” and “a history of
   sex offending” as well as in pornography and its use in clinical treatment. As
   such, Dr. Ley was not required to be an expert in “depictions of the sexual
   abuse of babies and/or children” specifically because his testimony regarding
   those materials, and the scientific literature about them, is clearly a “related
   application” of his expertise. Wen Chyu Liu, 716 F.3d at 169. It is also notable
   that in one of the few obscenity cases this court has decided in recent decades,
   the district court did allow the defendant to introduce the expert testimony
   of a sex therapist. Ragsdale, 426 F.3d at 771-72. To the extent Dr. Ley lacked
   experience with the specific type of material charged in this case, that “lack
   of specialization does not affect the admissibility of the opinion, but only its
   weight.” Id.
           Dr. Ley was qualified to testify as an expert about the literary, artistic,
   and scientific value of the charged materials in this case, Miller, 413 U.S. at
   24, and the district court’s exclusion of the testimony on that ground was an
   abuse of discretion.
                                                2.
           Likewise, the district court’s conclusion that Dr. Ley’s methodology
   was unreliable was manifestly erroneous. Carlson, 822 F.3d at 199. 8
           First, as to the artistic and literary value of the charged materials, Dr.
   Ley’s expert report compared the charged stories and drawings, including


           8
             To the extent that the district court relied on Dr. Ley’s lack of qualifications to
   conclude that his opinion was unreliable, that reliance was manifestly erroneous because,
   as discussed above, Dr. Ley, a PhD and licensed clinical psychologist, was qualified.




                                                16
Case: 21-50607       Document: 00516505567             Page: 17      Date Filed: 10/12/2022




                                        No. 21-50607


   specific elements in each, to literature and art that is generally accepted as
   having serious artistic or literary value. 9 The district court faulted Dr. Ley
   for failing to “explain how measuring the material against other work led him
   to conclude that the material charged has serious artistic value.”
   Determining whether a work has serious literary or artistic value is not a
   strictly scientific inquiry. See Kumho Tire Co., Ltd. V. Carmichael, 526 U.S.
   137, 150 (1999) (explaining that the factors to consider in determining
   reliability of expert testimony “depend[] upon the particular circumstances
   of the particular case at issue”).           Neither the district court nor the
   Government has explained why this comparative method is unreliable, and,
   as a matter of common sense, comparing the content, as well as the literary
   and artistic devices used, in the charged materials with works a reasonable
   person would understand as having literary or artistic value is a logical
   method for determining whether a reasonable person would also interpret the
   charged materials as having such value. See Pope v. Illinois, 481 U.S. 497, 500-
   01 (1987) (holding that Miller’s third prong is a “reasonable person”
   standard); see also Amy Adler, The Shifting Law of Sexual Speech: Rethinking
   Robert Mapplethorpe, 2020 U. Chi. Legal F. 1, 10-11, 20-21, 24-25
   (arguing that Robert Mapplethorpe’s photographs presented an easy case of
   “serious artistic value” by comparing his work to classical Greek sculpture
   and Caravaggio).




           9
            Whether the defense’s expert could have used comparison between the charged
   materials and other works of literature and art as a method to show that the charged
   materials had literary or artistic value (Miller prong three) is a separate question from
   whether the defense can introduce “comparable material” as evidence of “community
   standards” (Miller prongs one and two). See Hamling v. United States, 418 U.S. 87, 125-27
   (1974) (upholding exclusion of “comparable materials” used as evidence of “community
   standards”); Ragsdale, 426 F.3d at 776 (same).




                                              17
Case: 21-50607     Document: 00516505567            Page: 18    Date Filed: 10/12/2022




                                     No. 21-50607


          Second, the district court found that Dr. Ley’s opinion on the
   scientific value of the charged materials was unreliable because Dr. Ley
   testified that (1) he would have been better able to assess their full value if he
   had viewed the materials in the context of the entire website, and (2) he knew
   of no clinician who had prescribed similar materials as treatment for any
   patient. Neither of these statements establishes that Dr. Ley’s methodology
   was unreliable. First, Dr. Ley’s testimony that he would have been better
   able to assess the value of the material if he had viewed it in the context of the
   entire website was based not on any scientific concern but rather on his
   understanding of the Miller test, which requires consideration of whether the
   work “taken as a whole” lacks the requisite value. 413 U.S. at 24. Second,
   whether Dr. Ley knew of any clinician who had prescribed similar material as
   treatment does nothing to undermine the reliability of the studies that Dr.
   Ley cited in his report or the admissibility of his testimony about those
   studies. The district court’s reasoning does not support the conclusion that
   Dr. Ley’s methodology—analyzing published studies in his field that discuss
   the scientific value of materials similar to those charged here—was
   unreliable.
          Dr. Ley’s expert report cited numerous published studies examining
   the scientific and clinical uses of narrative accounts of sexual abuse, and Dr.
   Ley testified that these studies used methods commonly accepted in the
   fields of sex therapy and clinical psychology. See United States v. Hodge, 933
   F.3d 468, 477 (5th Cir. 2019) (“Factors that might inform whether testimony
   is reliable ‘include whether the expert’s theory or technique: (1) can be or has
   been tested; (2) has been subjected to peer review and publication; (3) has a
   known or potential rate of error or standards controlling its operation; and
   (4) is generally accepted in the relevant scientific community.’”). In the
   absence of any evidence that the studies Dr. Ley discussed in his expert
   report were, for example, irrelevant, see Pipitone v. Biomatrix, Inc., 288 F.3d




                                          18
Case: 21-50607     Document: 00516505567            Page: 19     Date Filed: 10/12/2022




                                     No. 21-50607


   239, 244 (5th Cir. 2002) (“[E]xpert testimony is admissible only if it is both
   relevant and reliable.”), not “generally accepted in the relevant scientific
   community,” Hodge, 933 F.3d at 477, or methodologically flawed, see Wells v.
   SmithKline Beecham Corp., 601 F.3d 375, 380-81 (5th Cir. 2010) (holding that
   expert opinion was unreliable in part because it was “not backed by studies
   meeting requisite scientific standards”), there is no support for the
   conclusion that Dr. Ley’s opinion—formed based on analysis of the relevant
   scientific literature—was unreliable.       Thus, the district court abused its
   discretion in excluding Dr. Ley’s testimony on the scientific value of the
   charged materials.
                                          C.
          Although the district court’s exclusion of Arthur’s “entire case”—
   opinion testimony about the artistic, literary, and scientific value of the
   charged materials, which was necessarily counterintuitive—was an abuse of
   discretion, “we will not vacate a conviction based on an error committed by
   the district court unless the error was harmful, affecting a substantial right of
   the complaining party.” Wen Chyu Liu, 716 F.3d at 169; see also United States
   v. Kuhrt, 788 F.3d 403, 420-22 (5th Cir. 2015). As discussed above, the
   charged materials in Counts 2 through 9 are so easily distinguishable from
   well-known works of art and literature depicting rape, child abuse, and incest
   that we are certain Dr. Ley’s proposed testimony comparing the charged
   materials to these works would not have convinced the jury that the charged
   materials have serious literary or artistic value.          Similarly, Dr. Ley’s
   testimony about the scientific value of the charged materials would not have
   altered the verdict. The fact that researchers have studied similar materials
   does not mean the materials themselves, taken as a whole, have serious
   scientific value, even if the resulting studies, published in scientific journals,
   do. We are sure, after reviewing the entire record, that the district court’s
   exclusion of Dr. Ley’s testimony “did not influence the jury or had but a very



                                          19
Case: 21-50607     Document: 00516505567           Page: 20   Date Filed: 10/12/2022




                                    No. 21-50607


   slight effect on its verdict.” Carlson, 822 F.3d at 202; see also United States
   v. Roberts, 887 F.2d 534, 537 (5th Cir. 1989) (“[I]t is clear that even if the
   district court had admitted the proffered testimony, it would not have
   changed [the] determination of Roberts’ guilt.”).
                                        VII.
          For the foregoing reasons, we AFFIRM the convictions on Counts 2
   through 9, REVERSE the conviction on Count 1, and REMAND for
   resentencing.




                                         20
Case: 21-50607        Document: 00516505567                Page: 21        Date Filed: 10/12/2022




                                           No. 21-50607


   James L. Dennis, Circuit Judge, concurring in part, dissenting in part:
           I concur in my learned colleague’s thorough and careful opinion
   except for Section V’s independent judgment with respect to the obscene
   nature of the charged material in Counts 2 through 9, 1 and Section VI.C, from
   which I respectfully dissent. I am not persuaded that the Government has
   carried its burden of demonstrating that the erroneous exclusion of Arthur’s
   sole witness was harmless. In particular, two aspects of the excluded evidence
   combine to leave me “in grave doubt” that the district court’s error did not
   have a substantial influence on the jury’s decision-making. Kotteakos v.
   United States, 328 U.S. 750, 765 (1946). 2 The first is the special role of expert
   testimony in establishing a defense on the third prong of the Miller test. The
   second is that Dr. Ley’s testimony was the only evidence supporting
   Arthur’s theory of defense—it was his “entire case.” Maj. Op. at 20. Our
   court has held that this combination—the exclusion of expert evidence on
   specialized issues of facts and the total absence of other evidence on those



           1
             I agree with the majority that the charged material in Count 1, a charcoal drawing
   of a reclining female apparently masturbating, is not obscene under independent judicial
   review. Because the district court excluded expert testimony that, as I explain below, is
   central to the Miller issue in this case, the record is insufficiently developed to conduct a de
   novo review of Arthur’s Miller challenge to the charged material in the remaining counts. I
   would therefore deny Arthur’s constitutional claims without prejudice, preferring to
   pretermit our independent judicial review until the record is sufficiently developed. United
   States v. Cervantes, 706 F.3d 603, 621 (5th Cir. 2013).
           2
              I also have doubts as to whether the Kotteakos or Chapman harmless error
   standard should apply here. The latter, of course, is reserved for cases where error affects
   a defendant’s constitutional rights, and it requires that the Government prove the error to
   be harmless “beyond a reasonable doubt.” Chapman v. California, 386 U.S. 18, 24 (1967).
   Depriving a defendant of his sole witness and entire defense arguably is an error of
   “constitutional magnitude,” implicating both Sixth Amendment and Due Process rights.
   United States v. Rhynes, 218 F.3d 310, 323 (4th Cir. 2000) (en banc). However, even under
   Kotteakos’s standard for non-constitutional errors, I believe the Government has failed to
   carry its burden of proof.




                                                 21
Case: 21-50607      Document: 00516505567            Page: 22    Date Filed: 10/12/2022




                                      No. 21-50607


   issues—constitutes reversible error. See United States v. Alexander, 816 F.2d
   164, 167 (5th Cir. 1987). Accordingly, I would deem the district court’s error
   not harmless, and reverse and remand for a new trial.
          It is well-settled that the Government need not present expert
   testimony to establish that charged material lacks serious literary, artistic,
   political, or scientific value. Kaplan v. California, 413 U.S. 115, 121 (1973). But
   it is equally well-settled that a defendant “should be free to introduce
   appropriate expert testimony” in order to prove the opposite, that the
   material possesses this redeeming value. Id. (citing Smith v. California, 361
   U.S. 147, 164–65 (1959) (Frankfurter, J., concurring)). This is because,
   though the jury is the ultimate finder of fact, determining whether certain
   material has literary, social, or scientific value may require a specialized kind
   of knowledge that a layperson does not have. Scientific consensus, especially,
   often runs counter to conventional wisdom on many issues. See, e.g.,
   Alexander, 816 F.2d at 167 (expert testimony necessary for jury to assess
   accuracy of photographic identification because lay identification unreliable).
   This very well may have been the case here, where Arthur sought to
   introduce evidence through Dr. Ley that the charged material—erotica
   describing child rape, abuse, and torture—has been shown to have
   therapeutic benefits for some individuals suffering pedophilic disorder and
   can reduce the likelihood of offending against children. The social benefit of
   otherwise shockingly depraved material is hardly apparent, I would venture,
   to the average person unacquainted with the latest clinical psychiatric
   research. See United States v. Soler-Montalvo, 44 F.4th 1, 19 (1st Cir. 2022)
   (exclusion of expert testimony that charged conduct was fantasy role-playing
   behavior, not child sexual predation, was not harmless). Dr. Ley’s testimony
   would have provided precisely this information to the jury, thus aiding them
   in answering the question posed by Miller as to whether the charged material
   lacks serious literary, social or scientific value. I cannot say that this evidence




                                           22
Case: 21-50607     Document: 00516505567            Page: 23   Date Filed: 10/12/2022




                                     No. 21-50607


   would not “have had ‘substantial influence’ on the outcome” of the trial.
   Bank of Nova Scotia v. United States, 487 U.S. 250, 256 (1988) (quoting
   Kotteakos, 328 U.S., at 765).
          Nor can I say that the total absence of any evidence from the defense
   on this issue did not substantially affect the jury’s decision-making. Arthur’s
   defense—indeed, his only defense—was that the charged material failed
   Miller’s third prong. By excluding Dr. Ley’s testimony, the district court
   eliminated Arthur’s only chance to challenge the Government on an issue
   central to his guilt. At trial, the Government presented no evidence other
   than the charged material itself to prove Miller’s third prong. Thus, Arthur
   could not challenge the Government’s case through cross-examination or
   confrontation; the only means he had to defend himself against the charges
   was introducing evidence establishing the First Amendment values of the
   charged material. Though our court has never ruled on the question of
   whether the erroneous exclusion of evidence that is central to the defense is
   harmless, there is robust agreement among many of our sister circuits that
   such an error cannot be harmless. See United States v. Peak, 856 F.2d 825, 834
   (7th Cir. 1988) (“When erroneously excluded evidence would have been the
   only or primary evidence in support of or in opposition to a claim or defense,
   its exclusion is deemed to have had a substantial effect on the jury.”); United
   States v. Detrich, 865 F.2d 17, 21 (2d Cir. 1988) (“[T]he excluded evidence is
   probative on the trial’s central issue, and lends support to the theory of the
   defense.”); United States v. Forrester, 60 F.3d 52, 64–65 (2d Cir.1995)
   (“Error going ‘to the heart’ of a critical issue is less likely to be harmless.”)
   (citing United States v. Tussa, 816 F.2d 58, 67 (2d Cir.1987)); Rhynes, 218 F.3d
   at 323. This position strikes me as obviously correct. The harmless error
   standard requires that we reverse unless we are “sure, after reviewing the
   entire record, that the error did not influence the jury or had but a very slight
   effect on its verdict.” Kelly v. Boeing Petroleum Servs., Inc., 61 F.3d 350, 361




                                          23
Case: 21-50607      Document: 00516505567            Page: 24    Date Filed: 10/12/2022




                                      No. 21-50607


   (5th Cir.1995). I fail to see how one could be sure on any record—let alone
   this one—that excluding the entirety of the defense’s case did not influence
   the jury.
          Were there any doubt as to the magnitude of the harm of excluding a
   defendant’s Miller expert or of excluding the entirety of his defense taken
   individually, there should be none when a district court’s error results in
   both. In United States v. Alexander, our court confronted a similar kind of
   erroneous evidentiary ruling and deemed it reversible. There, the defendant
   was charged with bank robbery. The sole evidence linking him to the crime
   was a photographic still of security camera footage of the robber, which three
   bank employees identified as being of the defendant. 816 F.2d at 166. The
   defendant sought to introduce two experts in sciences related to
   photographic comparison, but the district court excluded them, reasoning
   that the jury did not need expert assistance in evaluating the photograph in
   evidence. Id. at 167. This was in error, our court held, because “the entire
   case . . . turned on the photographic identification.” Id. at 169. And although
   the opinion did not conduct a harmless error analysis, “because of the
   specific nature of the [excluded expert testimony] in this case, together with
   the complete lack of any evidence other than the eyewitness identification,”
   it held that the district court’s error warranted reversal. Id. at 167. Arthur’s
   case presents the same concerns. The entire case turned on whether the
   charged material lacked serious literary, artistic, political, or scientific value.
   The specific nature of the excluded testimony could have significantly
   swayed a jury’s determination of this issue. And aside from the charged
   material itself, whose allegedly obscene nature Dr. Ley’s testimony would
   undermine, there was no other evidence to satisfy Miller’s third prong. I
   would thus follow Alexander and conclude that the district court’s error was
   not harmless.
          I respectfully dissent.



                                           24